Citation Nr: 1410757	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  09-29 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for type II diabetes mellitus.

5.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbosacral spine.

6.  Entitlement to service connection for gastroesophageal reflux disease (also claimed as "gastrointestinal" problems and acute chest pain). 

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for pre-cancerous melanoma.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

10.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The appellant served in the Air Force National Guard with periods of active service from August 1970 to November 1970; from October 8, 1983, to October 22, 1983; from August 7, 1987, to August 21, 1987; from September 5, 1995, to September 25, 1995; and from February 1999 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the appellant was a male during her military service.  However, subsequent to her service and during the pendency of the current appeal, she underwent male-to-female sex reassignment surgery in January 2012.  Therefore, the Board will refer to the appellant in the female gender using appropriate pronouns.

The Board also notes that the appellant changed her name during the pendency of this appeal.  In June 2012, the RO requested a certified copy of the appellant's name change to reflect her current legal name.  To date, the appellant has not submitted a certified copy of the name change; therefore, the name used as the primary name in the caption for this document matches the name associated with her VA claims file.  The name appearing in the A.K.A. field of the caption is the name which appears on recent correspondence from the appellant to VA. 

In her August 2009 substantive appeal, the appellant requested a videoconference hearing before the Board.  However, in May 2011, the appellant cancelled her request for a hearing.  Therefore, the videoconference hearing request is considered withdrawn.

Although the appellant perfected an appeal as to the issues of entitlement to service connection for dry eyes and asthma, these claims were granted in full in a January 2013 rating decision.  Therefore, the issues are no longer on appeal. 

In addition, the Board notes that the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was included in the July 2009 statement of the case (SOC) as an issue on appeal.  However, in an August 2012 statement, the appellant noted that she never filed a claim for PTSD.  However, because the appellant had a pending appeal for entitlement to service connection for major depressive disorder, the Board has recharacterized the claim, reflected on the title page as entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2009 statement, the appellant related that she worked on base full-time under Title 32 and under Title 10.  A review of the record shows that it is unclear which, if any, of the appellant's periods of active service with the Air Force National Guard were state-controlled and under Title 32 of the U.S. Code, under Title 10 of the U.S. Code, or whether she was formally called into Federal service by the President of the United States.  On remand, the RO/AMC should address this matter in detail. 

The appellant contends that her claimed conditions were either caused or aggravated by her active service.  Specifically, she indicated that she worked on aircraft at the end of the runway before they took off and that she was exposed to airplane noise on a daily basis; therefore, she relates her current bilateral hearing loss and tinnitus to service.  She noted her belief that all of her respiratory problems that were developed during her service overseas caused or aggravated her current sleep apnea.  She stated that the chronic stress and poor eating habits during service caused or aggravated her current type II diabetes mellitus and hypertension.  She also indicated that her lumbosacral degenerative disc disease and gastroesophageal reflux disease was aggravated by service.  She indicated that she believed that her precancerous melanoma was caused or aggravated by extreme sun and temperatures from working on a flight line on a daily basis.  Finally, she attributed her major depressive disorder to a high operative tempo, traveling away from her family, and stress from service.

The Board notes that the appellant has not been provided with VA examinations to determine the nature and etiology of any of the claimed disorders that may be present.  Therefore, on remand, VA examinations are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the appellant's military records during her periods of active service, to include her DD-214s as well as any Orders issued by the Pennsylvania Air Force National Guard and provide a definitive determination as to whether the appellant's active service with the Air Force National Guard during this time was state-controlled and under Title 32 of the U.S. Code, under Title 10 of the U.S. Code, or whether the appellant was formally called into Federal service by the President of the United States.

2.  The RO/AMC should contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and/or the Pennsylvania Adjutant General's Office where the appellant served with the National Guard, or other appropriate source, and request the appellant's service treatment records from her period of active service dating from February 1999 to March 1999 (including her deployment to Kuwait in support of Operation Southern Watch) with the Air Force National Guard.  

Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims file.

3.  The RO/AMC should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for any of the claimed disorders. 

After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

The RO/AMC should secure any outstanding VA treatment records.

4.  After completing the foregoing development, the appellant should be afforded a VA examination to determine the nature and etiology of any bilateral hearing loss and/or tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The appellant has contended that she had excessive noise exposure in service.  It should be noted that she is competent to attest to factual matters of which she had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the appellant currently has bilateral hearing loss and tinnitus that are causally or etiologically related to her military service, including noise exposure. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus was caused by noise exposure in service as opposed to some other cause. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The appellant should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements.

The examiner should identify any current sleep disorder.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the appellant's military service.  The examiner should also state whether it is at least as likely as not that any such disorder was caused or permanently aggravated by any service-connected disabilities, to include asthma.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  The appellant should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements. 

The examiner should identify all current low back disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to her military service.  

The examiner should also address the appellant's reports that she injured her back during a December 1993 fall that preexisted her service in 1995 and the evidence that shows she sustained a compression fracture to her lumbar spine during a motor vehicle accident in April 1994 that preexisted her period of service in 1995.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

7.  The appellant should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and lay statements.

The examiner should identify any current skin disorders, to include melanoma.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the appellant's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

8.  The appellant should be afforded a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and statements.  

It should be noted that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders and specifically indicate whether the appellant has major depressive disorder.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to the appellant's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

9.  The RO/AMC should review the examination reports to ensure that they are in compliance with this remand.  If the report is deficient in any manner, the RO/AMC should implement corrective procedures. 

10.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the appellant VA examinations for the claimed type II diabetes mellitus, gastroesophageal reflux disease, hypertension, and/or high cholesterol. 

11.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


